Case 4:21-mj-00512 Document 1 Filed on 03/10/21 in TXSD Page 1 of 6

AO 91 (Rev. 11/11) Criminal Complaint

 

 

 

United States Courts

 

 

Sealed UNITED STATES DISTRICT COURT Southern Districé of Teams
Public and unofficial staff access
— teeta i for the FILED
net mm ot Southern District of Texas March 10, 2021
Nathan Ochsner, Clerk of Court
United States of America )
v. )
Gustavo GOMEZ-Valenzuela CaseNo. 4:21 my 05 1 2
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 8 & 9, 2021 in the county of Harris in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 554 and 922(g)(5) attempting to export or facilitate the transportation of ammunition from the

United States; possession of ammunition by an alien unlawfully present in the
U.S. that was transported in interstate commerce.

This criminal complaint is based on these facts:

See "Affidavit."

a Continued on the attached sheet.

LOL a bo

Complainant's signature

Jarod W. Cardona, Special Agent

Printed name and title

Telephonically sworn to before me and signed.

Date: 03/10/2021

 

Judge's signature

City and state: Houston, Texas Andrew M Edison, United States Magistrate Judge
= ———— : = Printed name and title :
Case 4:21-mj-00512 Document 1 Filed on 03/10/21 in TXSD_ Page 2 of 6

Attachment A
I, ATF Special Agent Jarod Cardona, being duly sworn and deposed, state the following:

Iam a Special Agent employed by the Department of Justice, Bureau of Alcohol, Tobacco,
Firearms and Explosives assigned to the Houston Field Division, Group VIII and have been so
employed since 2009. During this time, I have conducted and participated in numerous
investigations concerning the illegal possession of firearms, Federal controlled substance
conspiracy laws, and the commission of violent crimes, to include home invasion robbery
investigations. During my employment as an ATF Special Agent, I have received specialized
training regarding, and have personally participated in, various types of investigative activity,
including, but not limited to, the following: (a) physical surveillance; (b) the debriefing of
defendants, witnesses, informants and other individuals who have knowledge conceming
violations of federal firearms laws; (c) undercover operations; (d) the execution of search warrants;
(e) the consensual monitoring and recording of conversations; (f) electronic surveillance through
the use of pen registers and trap and trace devices; (g) the court-authorized interception of both
wire and electronic communications (i.e., Title III wiretaps); and (h) the handling and maintenance

of evidence.

This affidavit is made for the limited purpose of establishing probable cause in support of
a criminal complaint alleging that Gustavo GOMEZ-Valenzuela knowingly attempted to export
and send from the United States, any merchandise, article, or object, that is: ammunition, contrary
to the laws and regulations of the United States, to wit: Title 50, United States Code, Section

4819(a)(2) and (b), or receive, conceal, buy, sell, and did in any manner facilitate the
Case 4:21-mj-00512 Document 1 Filed on 03/10/21 in TXSD Page 3 of 6

transportation, concealment, or sale of such merchandise, article or object, prior to exportation,
knowing the same to be intended for exportation to attempted to export or cause to be exported;
namely ammunition; and possession of ammunition by a prohibited person in violation of Title 18,
United States Code, Sections 554 and 922(g)(5). Based upon personal knowledge and information

I have received from other law enforcement investigators; I am aware of the following facts:

ly Investigators identified “GUSTAVO” as Gustavo GOMEZ-Valenzuela
(hereafter referred to as GUSTAVO), a Mexican national with no legal status in the United States.
GUSTAVO, a convicted federal felon, is currently living in Houston, Texas. Through debriefs
with co-defendants, investigators learned that GUSTAVO is living at 13917 Aldine Westfield
Road in Houston, TX.

2. On January 8, 2021, while conducting surveillance, ATF agents observed an
eighteen-wheeler at the residence of GUSTAVO located at 13917 Aldine Westfield Road, in
Houston, TX. This is a location provided by a cooperating defendant as the current home of
GUSTAVO.

3. This eighteen-wheeler, bearing US DOT number 2384053 and TX DOT number
006712603C was subsequently stopped by a Houston Police Department marked unit on US-59
for a Department of Transportation Inspection. The driver, identified as Jorge VELA, a Mexican
national and previously convicted felon, gave consent to search the vehicle. During the consensual
search of the vehicle officers located five ammunition boxes containing approximately nine
hundred and fifty (950) rounds of .50 caliber ammunition.

4. VELA was detained, read his Miranda warnings, which VELA freely and
voluntarily waived, and agreed to give a statement to investigators. WELA advised he had been

contacted by a subject in Mexico, “JUNIOR,” who knew he was picking up a cargo load in
Case 4:21-mj-00512 Document 1 Filed on 03/10/21 in TXSD Page 4 of 6

Houston, Texas. According to VELA, “JUNIOR,” asked VELA to pick up several boxes from
GUSTAVO that he would then bring back to Laredo, TX which would later be smuggled into
Mexico.

5. VELA advised that during his trip from Laredo, TX to Houston, TX he made
contact with GUSTAVO several times via phone to advise he was on the way. On the
aforementioned date VELA met with GUSTAVO at 13917 Aldine Westfield Road, Houston TX
and was provided with the five ammunition boxes by GUSTAVO. VELA stated GUSTAVO told
him to drive to the Home Depot on Santa Bernardo Blvd in Laredo (located adjacent to the above
Walmart) and to call him when he arrived. GUSTAVO advised someone would meet VELA to
obtain the ammunition boxes and that the boxes would then be crossed into Mexico for “JUNIOR.”

6. On January 9, 2020, VELA was accompanied by various agents with ATF Houston
to Laredo, TX in an attempt to make a controlled delivery. During the trip to Laredo, VELA made
several controlled and recorded phone calls to GUSTAVO and JUNIOR (who according to VELA
resides in Mexico) in an effort to get contact information for the unknown party who would be
picking up the ammunition in Laredo.

7. During one of these calls, VELA made contact with JUNIOR and asked where he
would be dropping off the boxes of ammunition. JUNIOR’s responses are inaudible on the
recording though VELA could be heard saying “where do I drop these boxes, the ones from Tavo
(aka: GUSTAVO)......... he didn’t tell me, he’s not answering....... I think they are for you. I need
someone to pick them up because I’m almost in Laredo. At one point during the recording JUNIOR
is overheard telling VELA he would call him back.

8. Shortly thereafter, VELA made contact with GUSTAVO and informed he was 20

minutes away from Laredo. GUSTAVO instructed VELA to call “the guy” after GUSTAVO
Case 4:21-mj-00512 Document 1 Filed on 03/10/21 in TXSD Page 5 of 6

agreed to send VELA a phone number of the contact who would be receiving “the boxes”. Minutes
later, GUSTAVO sent VELA a phone number with a Mexico prefix with the name “Borrado.”
VELA immediately called the aforementioned Mexico phone number and informed an unknown
male (presumed to be BORRADO) that the boxes of ammunition were ready to be picked up.
BORRADO asked who he was speaking with and VELA stated “‘on behalf of TAVO” (aka:
GUSTAVO). BORRADO stated he would pass his (VELA’s) number along to the person(s) who
would pick up the boxes.

9. Approximately one hour later, VELA missed a phone call from an unknown Laredo
area phone number and returned the call. An unknown male answered the phone and asked VELA
if he had the “Barrett bullets’ (NOTE: the Barrett rifle uses .50 caliber ammunition, similar to the
ammunition VELA was attempting to deliver). The unknown male and VELA agreed to meet at
the Home Depot located in Laredo, TX as previously discussed between VELA and GUSTAVO.

10. ATF agents and officers, along with the Laredo Police Department, conducted
mobile surveillance of the ammunition transaction between VELA and unknown Hispanic males.
After this transaction was made, VELA called GUSTAVO to inform the delivery had been made.

11. | On December 23rd, 2020 and within the Southern District of Texas, United States
Magistrate Judge Peter Bray signed a court order authorizing a Pen Register on a phone number
being utilized by GUSTAVO (832-801-8861). The information derived from the Pen Register is
consistent with the information VELA provided regarding his phone contacts with GUSTAVO.
Additionally, agents ascertained that GUSTAVO had also been in frequent contact with a Mexican
phone numbers identified as belonging to JUNIOR and BORRADO before, during, and after the

seizure of ammunition from VELA.
Case 4:21-mj-00512 Document 1 Filed on 03/10/21 in TXSD_ Page 6 of 6

12. Agents discussed the origin of the .50 caliber ammunition with ATF Nexus expert
Special Agent M. Badowsky who stated that ammunition was manufactured in the state of

Missouri, therefore its presence in Texas confirmed it had been transported in interstate commerce.

13. Based upon the foregoing information and my training and experience I believe
information has been presented which supports a request for the issuance of an arrest warrant for
Gustavo GOMEZ-Valenzuela for violation of Title 18, United States Code Sections 554 and

922(g)(5), Smuggling Goods From the United States and Possession of Ammunition by a

Ll Ch

Jaréd Cardona
Special Agent
Bureau of Alcohol, Tobacco, Firearms & Explosives

Prohibited Person.

  
    

Sworn to and subscribed telephonically to m
find probable cause.

 

Andrew M. Edison
United States Magistrate Judge

14.
